Citation Nr: 1534176	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  12-15 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as anxiety and depression.  


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from May 2003 to May 2007.  He had service in Iraq and was awarded a Combat Action Ribbon.
	
This matter come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in relevant part, denied service connection for the claimed disability.  

The Board remanded this case to the agency of original jurisdiction (AOJ) in December 2013 and again in November 2014.  It has been returned to the Board for appellate consideration.  


FINDING OF FACT

The Veteran's current psychiatric disorder had onset during his active service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2002; 38 C.F.R. § 3.303(a). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013).  

In his application for VA disability compensation benefits received in February 2010, the Veteran claimed entitlement to VA disability compensation benefits for depression and anxiety.  

Service treatment records show that upon pre-enlistment examination in September 2002, psychiatric clinical evaluation was normal.  In the associated report of medical history, the Veteran indicated that he had never had nervous trouble of any sort or depression or excessive worry.  In a February 2007 report of medical history for the purpose of separation from active duty, the Veteran indicated that he had never had nervous trouble of any sort or depression or excessive worry.  

Of record are notes of treatment by Dr. M.R.  A treatment note from April 26, 2007 documents that the Veteran was seen for a respiratory problem.  Assessments include anxiety disorder.  This was prior to the Veteran's separation from active service.  It is therefore evidence favorable to the claim with regard to the in-service element of service connection.  

February 25, 2008 notes from Dr. M.R. document a reason for the appointment as anxiety.  It states that the Veteran was compulsive, had anxiety and angered easily and that he had been seeing a psychologist.  Assessments were obsessive compulsive disorder and anxiety depression.   In a September 2008 letter addressed to the Marine Corps Mobilization Command, Dr. M.R. stated that the Veteran was in need of psychiatric / psychological intervention for treatment of severe anxiety and compulsiveness and that this was needed before he was again required to begin active duty.  

VA treatment records include notes from when the Veteran was on active duty.  There is a May 2006 social work note documenting the Veteran's report that he had sleep disturbance and drug/alcohol use increase, with a frequency of daily.  During an interview with the VA social worker, the Veteran reported that he used alcohol to excess at times in social situations but it was not problematic.  He also mentioned that he was experiencing anxiety and depression.  The next VA treatment records that mention psychological or psychiatric issues is a November 2007 social work note documenting that the Veteran had no apparent psychological conditions that required immediate care and that he was currently being treated for asthma.  An August 2008 VA active problems list includes generalized anxiety disorder with a date in August 2007.  

An October 2008 VA psychiatry consult includes a history of current illness that states that he had been treated by a private psychiatrist for symptoms of anxiety and depression.  Also noted was that he had features of social phobia for years.  The Veteran reported that prior to enlisting in the Marine Corp he experienced anxiety and worry, described by him as "I would worry about what people were thinking.  I was able to go out and be social that it would bother me.  I would drink that that seemed to help a little.  

A past psychiatric history includes that the Veteran started feeling anxious and depressed in early 2007 and had since been treated with several medications.  VA continued to treat him for psychiatric problems through October 2012.  Of record is a May 2010 VA treatment note documenting treatment with medication for his psychiatric symptoms and a diagnosis of general anxiety disorder, social phobia, and depression not otherwise specified.  The last entry regarding psychiatric treatment, in 2012, includes a diagnosis by a psychiatrist of major depressive disorder single episode, moderate, in remission.  There are notes indicating that VA was unable to contact the Veteran in November 2012.  

The Board remanded this case in December 2013 and November 2014 to provide an examination and obtain a medical opinion.  The requested medical opinion was to address the following:  First, to identify any acquired psychiatric disorder that had been manifested at any time since VA received the Veteran's claim in February 2010.  Second, to address whether there was clear and unmistakable evidence showing that the Veteran had a psychiatric disorder prior to entrance into active service and showing that such pre-existing psychiatric disorder was not aggravated by his active service.  Third, to answer the question of whether any acquired psychiatric disorder that did not exist prior to service was caused by or otherwise etiologically related to the Veteran's active service.  

The reason there was two remands instead of one was due to a jurisdiction change resulting in the Veteran not being able to attend the first examination.  Following the second remand, the Veteran did not attend and the Board notes that there does not appear to have been any communication from the Veteran during that period.  

After reviewing the facts of this case, the Board concludes that there is sufficient evidence of record to decide the case favorably to the Veteran.  The in-service element of service connection is met.  This is shown by Dr. M.S.' diagnosis of a psychiatric disorder while the Veteran was on active duty.  He was diagnosed with a psychiatric disorder by VA after he filed his claim for benefits in February 2010 and was treated for his psychiatric disorder both before and after February 2010.  This satisfies the current disability element of a service connection claim.  

As to the nexus element, there is sufficient medical evidence of a nexus in this case.  The Veteran was diagnosed with a psychiatric disorder during service and diagnosed with the same psychiatric disorder immediately after service, and was treated for the same psychiatric disorder through his filing of his claim for benefits in February 2010.  There is no need for a medical professional to specifically state what the medical evidence already shows.  Because all three elements of service connection are met for a psychiatric disability, the appeal must be granted.  

The Board has not ignored the Veteran's report that, prior to enlistment he experienced worry about what other people were thinking.  This the Board finds to be insufficient to question whether the Veteran had a preexisting psychiatric disorder that was not aggravated by service.  The onerous evidentiary standard that applies to this question, given the evidence of record, cannot be met.  The question is whether the presumption of soundness has been rebutted in this case.  

For the purposes of section 1110 of Title 38 of the U.S. Code, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  

Clear and unmistakable evidence means that the evidence " 'cannot be misinterpreted and misunderstood, i.e., it is undebatable.' "  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)); see also Vanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.' ").  

The evidence of record is insufficient to rebut the presumption of soundness.  The evidence of record is insufficient to meet the clear and unmistakable evidence of preexistence.  Even if the preexistence prong of rebuttal could be met, the lack of any indication that the Veteran sought or received treatment prior to service, coupled with his seeking treatment during service, makes it extremely unlikely that the not aggravated by such service prong could be shown.  Furthermore, the Veteran's report that he worried prior to service is simply insufficient to raise the question of preexistence of a psychiatric disorder.  

The result of this analysis is that the Veteran had no psychiatric disorder when he entered active service.  His documented psychiatric disorder during service was therefore incurred in service.  

Because the Board is granting the benefit sought, any defect in VA meeting its duties not notify and assist the Veteran in obtaining evidence to substantiate his claim has not been prejudicial to the Veteran and no further discussion of those duties is necessary.  





ORDER

Service connection for a psychiatric disorder manifested by depression and anxiety is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


